United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-177
Issued: June 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 28, 2013 appellant, through counsel, filed a timely appeal from an
October 22, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Appeals Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established greater than four percent permanent
impairment of the right lower extremity, entitling him to an increased schedule award.
On appeal appellant, through counsel, asked that the Board modify OWCP’s decision to
reflect an eight percent impairment of his right lower extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 15, 2011 appellant, then a 38-year-old federal air marshal, filed a
traumatic injury claim alleging that on August 31, 2011, during defensive measures, he stepped
backwards from the mat onto the carpet and slipped, thereby sustaining a hyperextended right
Achilles tendon (sprain). On November 2, 2011 OWCP accepted his claim for sprain of the right
ankle. On November 29, 2011 it further accepted appellant’s claim for rupture of right Achilles
tendon and contracture of right tendon (sheath). On December 1, 2011 appellant underwent a
debridement of tendon with flexor halluces longus transfer; and c-arm to assess adequacy to
placement for the tendon transfer.
In a May 17, 2013 report, Dr. Allan H. Macht, a Board-certified surgeon, noted that he
examined appellant on May 13, 2013, that he reached maximum medical improvement on
April 1, 2012, and found an eight percent impairment of the right lower extremity. Applying the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th ed. 2009) (A.M.A., Guides), he noted that appellant sustained an injury to his
right ankle with a torn Achilles tendon and had surgery to correct that condition. Dr. Macht
noted that using Table 16-6 on page 516 of the A.M.A., Guides, there is a grade modifier of 1 for
functional history adjustment score. Using Table 16-7 on page 517, he found a grade modifier 2
for physical examination score due to atrophy. Dr. Macht stated that the clinical studies
confirmed the diagnosis per Table 16-8 on page 519 with a grade modifier 1 for clinical studies
adjustment score. Using the foot and ankle regional grid of Table 16-2 on page 501 of the
A.M.A., Guides, he noted a class 1 impairment of appellant’s foot and ankle with mild motion
deficit. The D column was selected based on the adjustment and Dr. Macht found that appellant
had a six percent impairment of the leg per the A.M.A., Guides for the Achilles tendon rupture.
Dr. Macht further noted that the physician that operated on appellant selected a graft from the
great toe which is less than with limited motion of the distal joint. He assigned two percent
impairment of the right lower extremity per Table 16-19 on page 549 for this additional factor.
Dr. Macht noted that this combined with the previous impairment due to the Achilles tendon
rupture to yield a total eight percent permanent impairment of the right lower extremity.
On September 12, 2013 appellant filed a claim for a schedule award.
In a September 12, 2013 report, OWCP’s medical adviser reviewed appellant’s file and
determined that he had a four percent impairment of the right lower extremity. He indicated that
he concurred with Dr. Macht regarding the two percent impairment for the great toe pursuant to
Table 16-19 of the A.M.A., Guides. However, the medical adviser disagreed with the
impairment for the ankle. He noted that Dr. Macht stated that there was six percent impairment
due to the ruptured tendon with mild motion deficit. However, the medical adviser noted that the
only range of motion submitted for the ankle is for inversion which he stated was limited to 25
degrees. He noted that Table 16-20, page 549, of the A.M.A., Guides gives a mild impairment of
10 to 20 degrees of inversion and no impairment for greater than 20 degrees of inversion, and
that as such, based on the A.M.A., Guides, 25 degrees of inversion would not equate to a motion
deficit. The medical adviser also noted that the ankle impairment would fall under the category
of palpatory findings and/or radiographic findings. He stated that using the same and appropriate
class 1, grade D category, this would give a two percent permanent impairment of the right lower
extremity based on the ruptured Achilles tendon. The medical adviser concluded that the two

2

percent impairment for the ankle combined with the two percent impairment for the limited
hallux flexion gives a total of four percent permanent impairment of the right lower extremity.
He found that the date of maximum medical improvement was December 1, 2012, or one year
from the date of repair of the right Achilles tendon.
By decision dated October 22, 2013, OWCP issued a schedule award for a four percent
impairment of the right lower extremity.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations2 set forth the
number of weeks of compensation payable to employee sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.3 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating scheduled losses.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).6 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).7 The sixth edition of the A.M.A., Guides also
provides that range of motion may be selected as an alternative approach in rating impairment
under certain circumstances. A rating that is calculated using range of motion may not be
combined with a diagnosis-based impairment and stands alone as a rating.8

2

20 C.F.R. § 10.404.

3

Linda R. Sherman, 56 ECAB 127 (2004); Daniel C. Goings, 37 ECAB 781 (1986).

4

Ronald R. Kraynak, 53 ECAB 130 (2001).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

A.M.A., Guides 494-531.

7

Id. at 521.

8

L.B., Docket No. 12-910 (issued October 5, 2012).

3

OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.9
ANALYSIS
OWCP accepted appellant’s claim for sprain of the right ankle, rupture of the right
Achilles tendon and contracture of the right tendon. It issued a schedule award for a four percent
impairment of the right lower extremity based on the opinion of the medical adviser. Appellant’s
counsel argues that the award should be for eight percent impairment as stated in the opinion of
Dr. Macht.
The Board notes that both Dr. Macht and the medical adviser agree that appellant is
entitled to two percent impairment for the great toe. The Board finds that pursuant to Table 1619 of the A.M.A., Guides, appellant is entitled to a two percent impairment of the left lower
extremity for a mild impairment to his greater toe.10 However, Dr. Macht and the medical
adviser disagree with regard to appellant’s impairment rating due to the accepted injury to his
right ankle. He indicated that, pursuant to the foot and ankle grid at Table 16-2 of the A.M.A.,
Guides, appellant had a class 1 impairment of his foot and ankle based on mild motion deficit.
However, the medical adviser found that Dr. Macht improperly made his classification based on
a mild motion deficit. He noted that Dr. Macht indicated that appellant had inversion of the right
ankle limited to 25 degrees and that pursuant to Table 16-20 of the A.M.A., Guides,11 to find a
mild impairment for inversion, there must be 10 to 20 degrees of inversion. Accordingly, the
medical adviser properly concluded that appellant should be evaluated pursuant to the criteria for
palpatory findings and/or radiographic findings, which utilizes different figures under Table 16-2
of the A.M.A., Guides. He did not disagree with the grade modifiers as set by Dr. Macht of 1 for
functional history, 2 for physical examination and 1 for clinical studies. When one applies the
formula of (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX) or (1-1) + (2-1) + (1-1) = 1, the
rating column is moved one to the right, and accordingly, the proper column on Table 16-2 is
column D, as agreed by both physicians. When one applies the figures for palpatory findings
and/or radiographic findings as the medical adviser properly did, the rating for column D is two
percent, not the six percent found by Dr. Macht improperly based on mild motion deficits.
Combining the two percent ankle impairment with the two percent impairment due to her great
toe, the medical adviser properly determined that appellant had a four percent impairment of the
right lower extremity.12
It is well established that when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and OWCP may rely on the opinion of
9

Federal (FECA) Procedure Manual, supra note 5 at Chapter 2.808.6(d) (August 2002); see also D.H., Docket
No. 12-1857 (issued February 26, 2013).
10

A.M.A., Guides 549, Table 16-19.

11

Id. at 549.

12

See id. at 606, Combined Values Chart.

4

its medical adviser to apply the A.M.A., Guides to the findings of the attending physician.13 The
Board finds that the findings and conclusions of the medical adviser constitute the weight of the
medical evidence through the proper application of the A.M.A., Guides and establish that
appellant has no more than a four percent impairment of the right lower extremity for which he
has received a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish that he was entitled to a schedule award
greater than four percent impairment of the right lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2013 is affirmed.
Issued: June 26, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

Linda Beale, 57 ECAB 429 (2006); see also E.S., Docket No. 11-1162 (issued November 17, 2011).

5

